DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-4, 6-10, 12-16, 18-22, and 24-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4, 6, and 25, the closest prior art of record fails to teach the features of claim 1: “wherein to determine whether the corresponding uncertainty information satisfies the one or more relevance criteria, the instructions, when executed, cause the automated control system to: take a plurality of samples from the categorization information and the corresponding uncertainty information, generate a plurality of actuation plans for the first subsystem based on the plurality of samples, and determine a safety deviation across the plurality of actuation plans, wherein the one or more relevance criteria are satisfied if the safety deviation exceeds a threshold,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Note that MIYAMOTO teaches controlling an imaging recognition based on a plurality of recognition probabilities respectively corresponding to a plurality of recognition candidates, so as to improve image recognition accuracy. But MIYAMOTO does not teach or suggest the above indicated allowable features.
claims 7-10, 12, and 26, the closest prior art of record fails to teach the features of claim 7: “wherein to determine whether the corresponding uncertainty information satisfies the one or more relevance criteria, the logic is to: take a plurality of samples from the categorization information and the corresponding uncertainty information, generate a plurality of actuation plans based on the plurality of samples, and determine a safety deviation across the plurality of actuation plans, wherein the one or more relevance criteria are satisfied if the safety deviation exceeds a threshold,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claims 13-16, 18, and 27, the closest prior art of record fails to teach the features of claim 13: “wherein to determine whether the corresponding uncertainty information satisfies the one or more relevance criteria, the instructions, when executed, cause the automated control system to: take a plurality of samples from the categorization information and the corresponding uncertainty information, generate a plurality of actuation plans based on the plurality of samples, and determine a safety deviation across the plurality of actuation plans, wherein the one or more relevance criteria are satisfied if the safety deviation exceeds a threshold,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claims 19-22, 24, and 28, the closest prior art of record fails to teach the features of claim 19: “wherein determining whether the corresponding uncertainty information satisfies the one or more relevance criteria comprises: taking a plurality of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857